c h i ef c ou n sel of f i c e of department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-113761-09 uil the honorable john t salazar member u s house of representatives main street suite alamosa co dear congressman salazar this letter responds to your inquiry dated date on behalf of your constituent - -------------------- ------------- asked about increasing the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year the dollar_figure limitation_on_capital_losses on form_1040 schedule d is a statutory limitation sec_1211 of the internal_revenue_code the code the irs does not have the authority to change this statutory requirement to make the change ------------- recommends would require an act of congress although the law limits the amount deductible per year it does not completely deny a deduction for a net_capital_loss greater than the deductible amount if an individual has a net_capital_loss that is greater than dollar_figure for the tax_year he or she may deduct dollar_figure in the year of the loss then use the excess loss against capital_gains in later years up to the deductible amount until the entire net_capital_loss is fully deducted sec_1212 of the code for your convenience i am enclosing a copy of publication investment_income and expenses i hope this information is helpful please call me at --------------------- if i can further assist you sincerely george j blaine associate chief_counsel income_tax and accounting enclosure
